 Case: 4:19-cr-00851-SRC Doc. #: 2 Filed: 10/10/19 Page: 1 of 1 PageID #: 4


                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI                       FILED
                                      EASTERN DIVISION
                                                                                 OCT 1 0 2019
UNITED STATES OF AMERICA,                             )
                                                      )                       U. S. DISTRICT COURT
                         Plaintiff,                   )                     EASTERN DISTRICT CF MO
                                                                                    ST. LOUIS
                                                      )       No.
V.                                                    )
                                                      )
LUKE HIGHTOWER,                                       )             4:19CR851 SRC/DDN
                                                      )
                         Defendant.                   )

                                          INDICTMENT

                                           COUNT ONE

        The Grand Jury charges that:

        On or about August 21, 2019, in Saint Louis County, within the Eastern District of

Missouri,

                                       LUKE HIGHTOWER,

the Defendant herein, knowing he had previously been convicted in a court of law of one or more

crimes punishable by a term of imprisonment exceeding one year, knowingly possessed a

firearm, and the firearm previously traveled in interstate or foreign commerce during or prior to

being in Defendant's possession.

     In violation of Title 18, United States Code, Section 922(g)(l).


                                                             A TRUE BILL


                                                             FOREPERSON
JEFFREY B. JENSEN
United States Attorney


JAMES REDD, #66172MO
Assistant United States Attorney
